Title: From John Adams to Dummer Sewall, 12 May 1819
From: Adams, John
To: Sewall, Dummer



Dear Sir
Quincy May 12th 1819

I have your favour of the 3d of May your Name has been familiar to me for fifty or Sixty years, the Names of Dumor and Sewal are amongst the most respectable in the Lexicography of New England—whether you are an Elder Brother or a Cousin of my friend David of York, I know not—
Main has cost me two many anxious nights and laborious days to save it from the all grasping gripe of Great Britain—to be indifferent to me—I wish it every prosperity—my opinion upon the question you ask—can be of no importance for it will not probably influence a Single Vote—That Maine will be a Separate State within a few years—I have no doubt but my prevailing opinion of amidst much doubt and uncertainty is that the longer you can remain Connected with Massachusetts the better it will be for us and for you—to me it appears of importance that New England should have one large State at least—but I must trust all to Providencewhen I look into futurity in America I seeme to be looking through a Calidoscope give it one Turn Contemplate the figure’s you behold—and then prophesy what will be the figures, you will see at the next turn of the Optical instrument—
I am Sir your obliged friend—
John Adams